OPINION OF THE COURT
Per Curiam.
Respondent William T. McCue was admitted to the practice of law in the State of New York by the First Judicial Department on September 15, 1980, under the name William Thomas *231McCue. At all times relevant herein, respondent maintained an office for the practice of law within the First Department.
Petitioner Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.4 (e) (1) (iii) immediately suspending respondent from the practice of law until further order of this Court, on the ground that there is uncontroverted evidence of professional misconduct immediately threatening the public interest. The petition is based on the February 6, 1996 order of the New Jersey Supreme Court that temporarily suspended respondent, pending disciplinary charges, for his misappropriation of over half a million dollars from an estate of which he was trustee. Respondent did not appear in the New Jersey proceeding, nor has he appeared in the instant one.
We find that petitioner has demonstrated that respondent has engaged in conduct that immediately threatens the public interest and should therefore be immediately suspended. The evidence before the New Jersey Supreme Court included respondent’s failure to render accountings; unauthorized transfers of assets; and a complete failure to file income tax returns for the estate prior to his resignation as trustee. Moreover, respondent has failed to respond to the allegations of misappropriating estate funds.
Accordingly, the petition seeking an order pursuant to 22 NYCRR 603.4 (e) (1) (iii) immediately suspending respondent from the practice of law until further order of this Court should be granted.
Murphy, P. J., Milonas, Ellerin, Kupferman and Nardelli, JJ., concur.
Application granted, and respondent suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, and until the further order of this Court.